DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of India on 27 October 2017 (IN201721038132). It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.




Claim Objections
Claims 2 and 6 are objected to because of the following informalities: the claims recite “one of more application” which should be “one or more applications”. Appropriate correction is required.
Claims 3 and 7 are objected to because of the following informalities: the claims should read “wherein the DLAPI is associated with an Application Programming Interface (API) Catalog comprising a list of APIs for [[the]] one or more applications of the non-blockchain ecosystem”. Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the system and modules configured to perform various steps in Claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 5, and 9 recite “protocol and the message format”, “the identified protocol and message format”, and “the protocol and message format” within the receiving, analyzing, and invocation steps. It cannot be ascertained whether they are referring to the same or different elements.
Furthermore, it is uncertain what the relationship between the protocol and message format is (i.e., it seems that the protocol and message format are sometimes referring to a singular element “the protocol and [associated] message format” and at other times two distinct elements. However, given the protocol influences the message format; thus, for purposes of examination, the protocol and message formats have been treated together, i.e., as a singular element “the protocol and [associated] message format”.
Independent claims 1, 5, and 9 further recite “a smart contract” that is generated from the received set of business processes and “a smart contract of the blockchain ecosystem”.
The generated smart contract is never utilized within the claimed invention. Thus, for this reason, it is uncertain what its relationship of the generated smart contract is to the rest of the claimed invention, including whether the generated smart contract is related to or distinct from the smart contract of the blockchain ecosystem.
Claims 2-4 and 6-8 are rejected for at least by virtue of their dependencies on their respective independent claims, and for failing to cure the deficiencies of their respective independent claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (“Gray”) (US 2018/0330343 A1), in view of Ahmed et al. (“Ahmed”) (US 2013/0173719 A1).
	Regarding claim 1: Gray teaches A system configured for coexistence of a blockchain ecosystem with a non-blockchain ecosystem, the system comprising:
	at least one memory storing a plurality of instructions; one or more hardware processors communicatively coupled with the at least one memory, wherein the one or more hardware processors are configured to execute one or more modules (Gray, [0025-0032], where the disclosed steps may be implemented via a computing device that includes non-volatile processor-readable storage media and a processing circuit configured to execute instructions stored in non-volatile memory);
	a receiving module configured to receive a set of business processes … of the non-blockchain ecosystem (Gray, [0130], where after the contract cryptlet begins execution, the contract cryptlet may make a request for information, such as a request for initial seed properties of a contract (i.e., “set of business processes”). Cryptlet fabric 460 may then receive the response (i.e., information) to the request, and fetch a schema associated with the requested contract. Note that Cryptlet Fabric 460 may be composed of several components providing the functionality (Gray, [0050]), i.e., implying that Cryptlet Fabric 460 includes some software component/module for receiving the data. See Gray, [0149], where the smart contract may be used for cryptlets in various contexts, including some of which involve a blockchain network and some of which do not involve a blockchain network (i.e., “non-blockchain ecosystem”));
	a generating module configured to generate a smart contract from the received set of business processes of the non-blockchain ecosystem (Gray, [0131], where based on information received from the response to the request and the schema, cryptlet fabric 460 may create a smart contract and then cause a smart contract instance to be deployed on a ledger on a blockchain network 450. Note that Cryptlet Fabric 460 may be composed of several components providing the functionality (Gray, [0050]), i.e., implying that Cryptlet Fabric 460 includes some software component/module for receiving the data. See Gray, [0149], where the smart contract may be used for cryptlets in various contexts, including some of which involve a blockchain network and some of which do not involve a blockchain network (i.e., “non-blockchain ecosystem”));
	an invocation module configured to invoke at least one distributed ledger application programming interface (DLAPI) … (Gray, [0096], where the cryptlet container service has a Blockchain Router (i.e., “an invocation module”) that provides the abstraction API for data operations against blockchain. Each different type of blockchain may have a Blockchain Message Provider or Connector (i.e., “distributed ledger application programming interface (DLAPI)”) that is plugged into the blockchain router for proper message formatting for each blockchain. See Gray, [0057] and [0067], where cryptlets can be called directly within the fabric and expose an external or surface level API that other non-blockchain systems or other cryptlets can call (i.e., “invoke at least one distributed ledger application programming interface”), resulting in the cryptlet fabric formatting a blockchain specific transaction and routing the message to the appropriate blockchain seen in Gray, [0141]); and
	a transmitting module configured to transmit at least one transaction between the blockchain ecosystem and the non-blockchain ecosystem using the invocation of at least one distributed ledger application programming interface (DLAPI) (Gray, [0139-0141], where a cryptlet fabric may validate a new contract request, format a blockchain specific transaction, and route this message to the appropriate blockchain (i.e., “transmit at least one transaction”). See Gray, [0057], [0067], [0096], and [0141] above with regards to the transmission occurring via the cryptlet fabric formatting a blockchain specific transaction and routing the message to the appropriate blockchain via the BlockChain Router having a blockchain message provider or connector (i.e., “DLAPI”) plugged into the blockchain router (i.e., “using the invocation of at least one [DLAPI]”). See Gray, [0149], where the smart contract may be used for cryptlets in various contexts, including some of which involve a blockchain network and some of which do not involve a blockchain network (i.e., “between the blockchain ecosystem and the non-blockchain ecosystem”)).
	Gray discloses all the limitations except [receiving] protocol and the message format [of the non-blockchain ecosystem]; an analyzing module configured to analyze a smart contract of the blockchain ecosystem and the identified protocol and message format of the non-blockchain ecosystem for at least one transaction; [and invoking the DLAPI] based on the analysis of the smart contract of the blockchain ecosystem and the protocol and message format of the non-blockchain ecosystem.
	Ahmed teaches [receiving] protocol and the message format [of the non-blockchain ecosystem] (Ahmed, [0057], where an interface message translator receives the message payload and may receive additional information from the interface configuration file (i.e., “receive…protocol and the message format”) that may be necessary to construct the target healthcare system request. See Ahmed, [0043], where the configuration of each interface contains, in addition to defined message contracts, any information required to support the message processing and/or protocol translation specific for the associated target healthcare system 202);
an analyzing module configured to analyze a smart contract of the blockchain ecosystem and the identified protocol and message format of the non-blockchain ecosystem for at least one transaction (Ahmed, [0041] and [0049], where the dispatcher queries, along with a message handler obtained for the request message, for the associated interface of the target/partner system (i.e., “smart contract of the blockchain ecosystem”) that is interested in receiving the message. See Ahmed, [0045-0046], where each request message consists of a handle string and a wrapped message string encapsulating the message payload. The handle string is used to look up an appropriate message handler that is configured within a mapping resource. The handler may be implemented as a parameterized class providing the plumbing for defining the expected request message payload type (i.e., “identified protocol and message format of the [second] ecosystem”) and response message payload type (i.e., “smart contract of the blockchain ecosystem”). See also Ahmed, [0057] and [0043] above); [and]
[invoking the DLAPI] based on the analysis of the smart contract of the blockchain ecosystem and the protocol and message format of the non-blockchain ecosystem (Ahmed, [0042-0043], where a message handler is deployed/loaded (i.e., “invoked”). The message handler is contained within the interfaces 206 (i.e., API), the interfaces being designed as self-contained units to be pluggable onto the integration platform 204. See Ahmed, [0046], where the XML handle-message handler mapping file is loaded into a collection of handler objects, which the transformation processor then queries with the handle string to obtain the appropriate JAXB context-path of the request handler class used to unmarshall the message string contained within the body of the request message (i.e., “the protocol and message format of the [second] ecosystem”). See Ahmed, [0048-0049], where the dispatcher queries for the associated interface by searching the deployed interface configurations (i.e., “based on the analysis of the smart contract of the blockchain ecosystem”). Once the interface has been found, e.g., discovered for that request message, a message translator processor normalizes the unmarshalled message payload into a platform message, i.e., a container of data that the interface 206 expects via its pre-defined contract exposed via the message handler infrastructure).
Although Ahmed does not appear to explicitly state that the communicating systems pertain to a smart contract of a blockchain ecosystem and a non-blockchain ecosystem as claimed, one of ordinary skill in the art would have found it obvious to modify Ahmed to be applied to communications between blockchain/non-blockchain systems because both Ahmed and the claimed invention pertain to different communication protocols/channels in heterogeneous systems, and both Ahmed and the claimed invention utilize configuration information of the various systems as part of the process of translating messages between the source/target systems.
Therefore, one of ordinary skill in the art would have been suggested by Gray’s disclosure in [0001] (where blockchain systems have been proposed for applications in health care, such as the healthcare systems disclosed by Ahmed) to modify Ahmed’s healthcare systems to include blockchain systems with the motivation of incorporating ever-increasing types of systems such as blockchain (as blockchain has the advantages of providing privacy/anonymization of data1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gray and Ahmed (hereinafter “Gray as modified”) with the motivation of supporting interconnectivity between various systems by enabling communications/integration of information between different systems that are using various message exchange standards (Gray, [0011] and [0029-0030]).

	Regarding claim 2: Gray as modified teaches The system claimed in claim 1, wherein the DLAPI is invoked to integrate one or more application of the non-blockchain ecosystem (Gray, [0057] and [0067], where bi-directional integration may be provided to smart contracts and blockchains through Cryptlet Fabric 460. Cryptlets can be called directly within the fabric and expose an external or surface level API that other non-blockchain systems or other cryptlets can call). 

	Regarding claim 3: Gray as modified teaches The system claimed in claim 1, wherein the DLAPI is associated with an API Catalogue comprising a list of API for the one or more application of the non- blockchain ecosystem (Gray, [0081-0083], where the Cryptlet Catalog is maintained for developers to discover and enlist cryptlets (i.e., “API”) into their applications either for a smart contract binding or integration. Developers using the service level APIs may interact with the blockchain via cryptlets and not be concerned or even necessarily know they are working with blockchain data. User interfaces and integrations to other systems may interact with cryptlet surface level APIs to rapidly integrate and build applications. See also Gray, [0067], with regards to the “one or more application[s] of the non-blockchain ecosystem”). 

	Regarding claim 4: Gray as modified teaches The system claimed in claim 1, wherein the at least one transaction comprising a Distributed Ledger Business Transaction (DLBT) and a Distributed Ledger Enquiry Transaction (DLET) (Gray, [0049], where transactions may pertain to an exchange of money and/or property, which may make use of blockchain technology (i.e., “Distributed Ledger Business Transaction (DLBT)”). See Gray, [0136], where the cryptlet fabric 460 may communicate to the smart contract ledger instance to update the smart contract ledger instance when appropriate, e.g., terms being updated as they are agreed upon during negotiation (i.e., “Distributed Ledger Enquiry Transaction (DLET)”); see also Gray, [0045], where transactions may be requested by participants communicating with the blockchain network 450 (i.e., “Distributed Ledger Enquiry Transaction (DLET)”)). 

	Regarding claim 5: Claim 5 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 6: Claim 6 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 7: Claim 7 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 8: Claim 8 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 9: Claim 9 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the enclosed 892 form. Smith (US 2015/0379510 A1) is cited to show the advantages of blockchain. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
2 May 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Smith (US 2015/0379510 A1) at [0009] (“The advantage of the use of block chain infrastructure is the anonymizing of the data and the transactional record, the protection of privacy via encrypted keys…”)